DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nitta et al. (US 2006/0108887 A1) in view of Hattori et al. (US 2008/0036327 A1).
RE claim 1, Nitta teaches a motor 100 (see Fig.2 and ¶ 18) comprising: a rotor 10 rotatable about a center axis (¶ 32); and a stator 1 radially opposing the rotor 10; wherein the rotor 10 includes: one or more magnets 14; a rotor core 12 holding the one or more magnets 14; and a rotor holder 11 that houses the one or more magnets 14, the rotor core 16, inside the rotor holder 17; the rotor holder 17 includes: a holder lid portion (11) that extends in a radial direction (Fig.2); and a holder tubular portion 11a in a tubular shape extending to one side in the axial direction from a radially outer edge of the holder lid portion 11 (Fig.2); the holder lid portion 11 includes: a holder first surface (S1) that extends radially inward from an inner surface of the holder tubular portion 11a; a holder second surface (S2) that extends radially and is radially inward of the holder first surface (S1) and on another side in the axial direction (Fig.2); and a connecting surface (S3) connecting a radially inner end of the holder first surface (S2) and a radially outer end of the holder second surface (S2).






[AltContent: textbox (S3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S1)][AltContent: textbox (S2)][AltContent: arrow]
    PNG
    media_image1.png
    841
    900
    media_image1.png
    Greyscale



Nitta does not teach a spacer that is in contact with at least the one or more magnets in an axial direction, the rotor holder housed the spacer and wherein the spacer includes: a spacer first surface in contact with the holder first surface; and a spacer second surface in contact with a portion of each of the one or more magnets.
Hattori teaches a spacer 21 that is in contact with at least the one or more magnets 20 in an axial direction (Fig.1), the rotor holder 17 house the spacer 21 and 

[AltContent: textbox (SS2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SS1)]
    PNG
    media_image2.png
    1085
    680
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nitta by having a spacer that is in contact with at least the one or more magnets in an axial direction, the rotor holder 

RE claim 2/1, as discussed above, Hattori teaches the spacer second surface (SS2) is in contact with a portion of the rotor core 28 in the axial direction (Fig.1).

RE claim 3/1, Nitta in view of Hattori has been discussed above. Nitta further teaches the rotor core 12 and each of the one or more magnets 14 include ends on one side in the axial direction that are located on another side in the axial direction from an end of the holder tubular portion 11a on the one side in the axial direction (Fig.2).

RE claim 5/1, as discussed above, Hattori teaches the rotor core 28 and a radially inner end of each of the one or more magnets 20 overlap the spacer second surface (SS2) in the axial direction (Fig.1).

RE claim 10/1, as discussed above, Hattori teaches the spacer 21 is a non-magnetic body (resin, see ¶ 23).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nitta in view of Hattori as applied to claim 1 above, and further in view of Shiga et al. (US 2006/0103253 A1).

Shiga teaches the spacer 35 has an annular shape (Figs.6, 11), doing so allows the spacer to cover the rotor core in the circumferential direction which can ensure the rigidity of the core and magnets in the circumferential direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nitta in view of Hattori by having the spacer has an annular shape, as taught by Shiga, for the same reasons as discussed above.

Allowable Subject Matter
Claims 4, 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
RE claim 4/1, the prior-art does not teach, inter alia, the connecting surface is radially inward of a radially inner end of the spacer.
RE claim 6/1, the prior-art does not teach, inter alia, the holder tubular portion at least partly includes the rotor core; the spacer includes a plurality of spacer protruding portions extending in the axial direction; the plurality of spacer protruding portions is inside the inner surface of the holder tubular portion and is arranged side by side in a circumferential direction; and the one or more magnets are inserted between the corresponding plurality of spacer protruding portions and are fixed to the inner surface of the holder tubular portion.

RE claim 9/8, the prior-art does not teach, inter alia, the spacer includes a flat surface portion defined by a cut out of at least a portion of a radially outer surface of the spacer with a flat shape

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834